A rehearing having been granted in this cause and the Court having further considered the record herein after the filing of additional briefs and after oral argument by counsel for the respective parties and the Court being now fully advised in the premises, it is considered, ordered and adjudged by the Court that the opinion filed in this cause on July 23, 1932, be adhered to and that the judgment of the Circuit Court be and the same is hereby reversed after rehearing and reargument.
BUFORD, C.J., AND WHITFIELD, ELLIS, BROWN AND DAVIS, J.J., concur.
TERRELL, J., not participating. *Page 778